Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.218 Filed 05/10/21 Page 1 of 14




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JOE DASILVA, JR.,
      Plaintiff,                            Civil No. 20-11358
v.                                          Honorable Mark A. Goldsmith
JOHN E. WHITLEY, in his official
capacity as Acting Secretary of the
Army, AND MARTIN POTTER,
individually and in his official capacity
as Assistant Chief of U.S. Army
Detroit Arsenal Division,
      Defendants.



        RESPONSE TO MOTION CHALLENGING DEFENDANT’S
                  SUBSTITUTION OF PARTIES


                                 INTRODUCTION
      Plaintiff filed a motion challenging the Court’s order substituting the United

States for Assistant Chief Potter as to Counts VI and VII of the amended complaint

alleging negligent and intentional infliction of emotional distress. Plaintiff’s motion

overlooks applicable law and should be denied. The comments that Assistant Chief

Potter allegedly made to Plaintiff, even if inappropriate, were made at work while

Assistant Chief Potter and Plaintiff were performing their official job duties. The

alleged comments, even accepted as true, do not rise to the level of sexual

harassment or a sexually hostile work environment. The allegedly retaliatory and
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.219 Filed 05/10/21 Page 2 of 14




harassing actions taken by Assistant Chief Potter against Plaintiff – including

scoring Plaintiff lower than deserved on a performance evaluation, denying Plaintiff

a training opportunity, and intervening to stop Plaintiff’s transfer and promotion

requests – are all employment actions within the scope of Potter’s supervisory duties.

      The FTCA requires that the tort claims (Counts VI and VII) proceed against

the United States. Plaintiff’s objection to substitution of the United States should be

overruled and his motion denied.

                                 BACKGROUND

      Plaintiff Joe DaSilva, Jr., a Firefighter and EMT employed by the United

States Army at the Detroit Arsenal Fire Division, filed this lawsuit alleging that his

supervisor, Assistant Chief Martin Potter, sexually harassed him at work, created a

sexually hostile work environment, and retaliated against him after he complained

about the alleged actions. Plaintiff’s claims are based principally on purported

“unwanted sexual comments” made by Assistant Chief Potter “periodically.” Am.

Compl. ⁋ 10 (ECF No. 29, PageID.87). Those comments include statements that

Plaintiff “should wear a bra,” “has breast implants,” and “suggesting that they try

the ‘pencil test.’” Id. Plaintiff also alleges that Assistant Chief Potter took other

harassing or retaliatory workplace actions – namely, that he denied Plaintiff’s

request to attend a training course, id. ⁋ 14 (ECF No. 29, PageID.88), scored Plaintiff

lower than deserved on a performance appraisal, id. ⁋15, and prevented Plaintiff



                                          2
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.220 Filed 05/10/21 Page 3 of 14




from obtaining job promotions and transfers. Id. ⁋⁋ 29-32, 55-58 (ECF No. 29,

PageID.90, 93–94).

      Assistant Chief Potter was Plaintiff’s immediate supervisor, Am. Compl. ⁋ 9,

(ECF No. 29, PageID.87) and there is no suggestion in the amended complaint that

any of the alleged conduct giving rise to this lawsuit occurred outside of the

workplace. In fact, Plaintiff alleges that Assistant Chief Potter’s actions were

witnessed by coworkers. Id. ⁋ 12.

      The Army conducted an internal investigation – known within the Army as a

“15-6 Investigation” – into Plaintiff’s complaints of harassment. The investigator

concluded that “all in the fire department” make “inappropriate comments” “all the

time,” including Plaintiff, who was found to have “engaged in off color comments

and engaged back in other similar conversations.” The investigator found that

Assistant Chief Potter was among those who made inappropriate comments, but that

Potter “did not think it was wrong because of the environment of continued

harassment from all within the department.” Exhibit 1 – 15-6 Investigation.

      Plaintiff’s initial complaint did not include any tort claims. But Plaintiff

amended his complaint to include tort claims against Assistant Chief Potter in his

personal capacity for negligent and intentional infliction of emotional distress

(Counts VI and VII). Plaintiff claims that Assistant Chief Potter’s workplace




                                        3
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.221 Filed 05/10/21 Page 4 of 14




harassment and retaliation constitute extreme and outrageous conduct resulting in

severe emotional injury. Id. ⁋⁋ 78-82, 84-87 (ECF No. 29, PageID.97–98).

      On April 15, 2021, the Court entered an order provisionally substituting the

United States for Assistant Chief Potter as to the Counts VI and VII (ECF No. 39).

On April 26, 2021, Plaintiff filed a motion challenging the substitution, arguing that

the tort claims should proceed against Assistant Chief Potter in his individual

capacity – not against the United States under the FTCA – because Potter was acting

outside the scope of his employment at the time of the events alleged in the amended

complaint (ECF No. 40).

                              LEGAL ARGUMENT

A.    Judicial determination of whether Assistant Chief Potter was acting
      within the scope of employment is unnecessary.

      The tort claims that are the subject of Counts VI and VII of the amended

complaint are subject to dismissal regardless of whether Assistant Chief Potter was

acting within the scope of employment, making a judicial scope determination

unnecessary. Plaintiff relies on the same allegations to support the tort claims as his

Title VII claims. See Am. Compl. ⁋⁋ 78, 84 (ECF No. 29, PageID.97–98) (basing

his state-law tort claims on the allegation that Assistant Chief Potter sexually

harassed him and retaliated against him). As such, even if the Court were to conclude

that Assistant Chief Potter was acting outside the scope of his employment, the tort

claims against Potter are not cognizable. See, e.g., Mathis v. Henderson, 243 F.3d

                                          4
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.222 Filed 05/10/21 Page 5 of 14




446, 449–50 (8th Cir. 2001) (holding that Title VII is a federal employee’s exclusive

remedy for conduct of a supervisor determined to be outside the scope of

employment under the Westfall Act if that same conduct also supports the

employee’s Title VII claim); McDaniel v. United States, 970 F.2d 194, 198 (6th Cir.

1992) (holding that a federal employee’s action for negligent and intentional

infliction of emotional distress by his supervisor was barred by the Federal

Employees’ Compensation Act).

B.    Assistant Chief Potter was acting within the scope of his employment.

      Under the Westfall Act, the United States is the only proper defendant in a

civil action for money damages brought against federal employees alleged to have

committed a common law tort in the course of their official duties. 28 U.S.C. § 2679;

Osborn v. Haley, 549 U.S. 225, 229 (2007); RMI Titanium Co. v. Westinghouse Elec.

Corp., 78 F.3d 1125, 1142–43 (6th Cir. 1996). Where a federal employee acting

within the scope of employment commits a tort, the FTCA provides a limited waiver

of sovereign immunity and allows tort claims against the United States “in the same

manner and to the same extent as a private individual under like circumstances.” 28

U.S.C. § 2674.

      Defendant filed a certification signed by the Attorney General’s delegate

certifying that Assistant Chief Potter was acting within the scope of employment at

the time of the actions alleged in the amended complaint (ECF No. 31). The scope



                                         5
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.223 Filed 05/10/21 Page 6 of 14




certification is “prima facie evidence” that Potter was acting within the scope of

employment. RMI Titanium, 78 F.3d at 1143. To contest substitution, Plaintiff bears

the burden to “produce evidence that demonstrates that the employee was not acting

in the scope of employment.” Roberts v. United States, 191 F. App’x 338, 342 (6th

Cir. 2006). To meet his burden, Plaintiff is required to produce “specific evidence

or the forecast of specific evidence that contradicts the Attorney General’s

certification decision, not mere conclusory allegations and speculation.” Raisig v.

United States, 34 F. Supp. 2d 1053, 1055 (W.D. Mich. 1998).

      “Whether an employee’s actions are within the scope of his employment for

purposes of the Westfall Act is an issue that must be determined in accordance with

the law of the state where the incident occurred.” Arbour v. Jenkins, 903 F.2d 416,

422–23 (6th Cir. 1990); see also RMI Titanium, 78 F.3d at 1143. “[U]nder Michigan

law an employee is acting within the scope of his employment if he is engaged in

the service of his master.” Id. at 422 (quoting Barnes v. Mitchell, 67 N.W.2d 208

(Mich. 1954)). “The determinative question is whether the employee’s actions are

within his authority,” and “an employee’s actions may be within the scope of his or

her employment even if the actions constitute intentional torts.” Id.; see also RMI

Titanium, 78 F.3d at 1143 (“The mere fact that a federal employee’s actions may

have been unlawful or in derogation of the plaintiff’s contractual rights is not

enough, by itself, to find that the employee’s actions were outside his authority.”).



                                          6
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.224 Filed 05/10/21 Page 7 of 14




      Michigan law recognizes the “dual purpose doctrine” under which “an

employee may be within the scope of his employment even though, at the same time,

he is doing something to serve a purpose of his own.” Id. (quoting Bajdek v. Toren,

169 N.W.2d 306, 308 (Mich. 1969)). In other words, the doctrine applies when an

employee is still “acting within the scope of his employment, carrying out the orders

of his employer, and performing some duty to further the latter’s business.” Burchett

v. Delton-Kellogg Sch., 144 N.W.2d 337, 339 (Mich. 1966). Under the dual-purpose

doctrine, the Sixth Circuit, applying Michigan law, has observed that “verbal

harassment and intimidation have been viewed as being within the scope of

supervisory employment.” Arbour, 903 F.2d at 422.

      The Sixth Circuit’s decision in Mackey v. Milam, 154 F.3d 648 (6th Cir.

1998), is illustrative. There, the court held that two U.S. Air Force officers were

acting within the scope of their employment when they sexually harassed their

subordinate, an Air Force captain. The captain alleged that her superior officers

made sexual advances towards her, including locking her in an office, commenting

when she wore a skirted uniform, starring at her breasts, leaning back in a chair to

see under the table when she wore her skirted uniform, massaging her neck, placing

hands around her waist, and inquiring about her perfume and make-up. Id. at 649.

The captain also alleged that the officers gave her an unfavorable employment




                                         7
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.225 Filed 05/10/21 Page 8 of 14




reference and invited her to a bar after work to help with her resume, and then

stopped her from leaving and prevented her from getting into her car. Id.

      The Attorney General’s delegate certified that the officers were acting within

the scope of their employment and filed a motion to dismiss under the FTCA. Id. at

649–50. The district court denied the motion and rejected the scope certification,

holding that the FTCA did not apply because the officers were not acting within the

scope of their employment. Id. at 650. Applying Ohio law governing scope-of-

employment, which is not materially different from Michigan law,1 the Sixth Circuit

held that the officers were acting within the scope of their employment because

“[m]ost of the alleged acts took place during working hours on the base,” and the

officers “were able to perpetrate the harassment because their employer, the Air

Force, had placed them in a supervisory position.” Id. at 651. The captain argued

that her supervising officers were acting outside the scope of their employment

because some of the harassment occurred outside of work (i.e., at a bar) and after

she was no longer employed by the Air Force (i.e., when the officers gave her a

negative performance reference), but the Sixth Circuit rejected the argument. Id. The


1
   “Under Ohio law, an employee acts within the scope of employment if the
employee acts within his authority during the course of employment even though
acting intentionally or maliciously.” RMI Titanium, 78 F.3d at 1143. See also Martin
v. Cent. Ohio Transit Auth., 590 N.E.2d 411, 417 (Ohio Ct. App. 1990) (“Conduct
is within the scope of employment if it is initiated, in part, to further or promote the
master’s business. That an employee was acting in violation of some instruction or
rule of an employer is generally held to be of no consequence.”).

                                           8
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.226 Filed 05/10/21 Page 9 of 14




court concluded that the off-site and post-employment harassment occurred within

scope of the officers’ employment because it was made possible only because the

Air Force vested the two officers with supervisory authority over the captain. Id.

      All of the conduct giving rise to this lawsuit, as alleged in the amended

complaint, occurred at work. For instance, the alleged “periodic[]” “unwanted sexual

comments” made by Assistant Chief Potter to Plaintiff were made while the two

were performing their official duties and as part of a general workplace atmosphere

in which everyone, including Plaintiff, made similar comments, according to the

results of the 15-6 investigation.

      Likewise, the allegation that Assistant Chief Potter unlawfully denied Plaintiff

a training opportunity, gave Plaintiff a negative performance appraisal, and

prevented Plaintiff from obtaining other job positions within the Army, constitute

employment actions taken in Assistant Chief Potter’s official capacity as Plaintiff’s

supervisor and made possible only because Potter had supervisory authority over

Plaintiff. Plaintiff alleges essentially that Assistant Chief Potter harbored unlawful

animus when he took these actions, but motive is irrelevant to the Court’s scope

inquiry. See RMI Titanium, 78 F.3d at 1143–44 (“Where, as here, a plaintiff in his

complaint pleads conduct within an individual’s scope of employment and merely

alleges bad or personal motive, summary dismissal of the scope challenge is

warranted.”); Rector v. United States, 243 F. App’x 976, 979 (6th Cir. 2007) (the



                                          9
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.227 Filed 05/10/21 Page 10 of 14




 “crucial question” for determining scope of employment is “whether the employee’s

 actions are within his authority”).

 C.    The authority on which Plaintiff relies is inapplicable.

       Plaintiff relies on Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 759 (1998),

 and its progeny, for the general proposition that “sexual harassment is outside the

 scope of employment.” Burlington addressed employer liability for sexual

 harassment under Title VII: “whether an employer has vicarious liability when a

 supervisor creates a hostile work environment by making explicit threats to alter a

 subordinate’s terms or conditions of employment, based on sex, but does not fulfill

 the threat.” Id. at 754. Because Title VII defines “employer” to include “agents,” the

 Court relied on “the general common law of agency, rather than on the law of any

 particular State.” Id. Conversely, Michigan law – not federal common law – governs

 the scope-of-employment analysis here. See Arbour, 903 F.2d at 422-23; RMI

 Titanium, 78 F.3d at 1143.

       More importantly, as Defendant explains more fully in its pending motion to

 dismiss, the allegations in the amended complaint do not amount to sexual

 harassment or a sexually hostile work environment. (See ECF No. 32, PageID.122–

 29). Plaintiff alleges “periodic” workplace comments akin to teasing that are not




                                          10
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.228 Filed 05/10/21 Page 11 of 14




 unambiguously of a sexual nature.2 Even if the Court were to import here the

 Supreme Court’s holding, reached in a different context, that sexual harassment is

 outside the scope of employment, that holding would not apply because Plaintiff

 alleges only the legal conclusion of sexual harassment devoid of facts plausibly

 supporting that label. Conduct more serious and more clearly of a sexual nature was

 found to be within the scope of employment in Mackey. The same result should

 follow here.

       Finally, Plaintiff requests an opportunity to conduct discovery pertinent to the

 scope-of-employment analysis and seeks an evidentiary hearing. Neither are

 appropriate where Plaintiff’s allegations, accepted as true, show that Assistant Chief

 Potter was acting within the scope of employment. See Glover v. Donahoe, 626 F.

 App’x 926, 930 (11th Cir. 2015) (holding that “[d]iscovery and an evidentiary

 hearing are particularly unnecessary” where the plaintiff alleges “no facts to support

 his contention that Defendants were acting outside the scope of their employment at

 the time of the alleged wrongdoing”).




 2
   Plaintiff alleges weight discrimination in violation of state law (Count IV) based
 on the very same comments that support his sexual harassment claim. Am. Compl.
 at 10-11 (ECF No. 29, PageID.94–95). Plaintiff acknowledges, then, that the
 comments are based, at least in part, on a classification other than sex. See id. ⁋ 67
 (“The comments implied that Plaintiff is overweight to the point that his body no
 longer reflects that of a man.”).

                                          11
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.229 Filed 05/10/21 Page 12 of 14




                                   CONCLUSION

       Because the tort claims alleged in Counts VI and VII of the amended

 complaint are subject to dismissal regardless of whether they are brought against the

 United States or Assistant Chief Potter in his individual capacity, the Court should

 forego a judicial scope determination. If the Court is inclined to resolve the issue of

 scope, it should overrule Plaintiff’s objection to the certification of the Attorney

 General’s delegate that Assistant Chief Potter was acting within the scope of his

 employment, deny Plaintiff’s motion, and convert the provisional substitution of the

 United States as to Counts VI and VII into a permanent substitution.

                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney

                                                /s/ Benjamin A. Anchill
                                                Benjamin A. Anchill (P70968)
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, Michigan 48226
                                                (313) 226-9566
 Dated: May 10, 2021                            benjamin.anchill@usdoj.gov




                                           12
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.230 Filed 05/10/21 Page 13 of 14




                         LOCAL RULE CERTIFICATION

       I, Benjamin A. Anchill, certify that this document complies with Local Rule

 5.1(a), including: double-spaced (except for quoted materials and footnotes); at

 least one-inch margins on the top, sides, and bottom; consecutive page numbering;

 and type size of all text and footnotes that is no smaller than 10-1/2 characters per

 inch (for non-proportional fonts) or 14 point (for proportional fonts). I also certify

 that it is the appropriate length. Local Rule 7.1(d)(3).

                                                /s/ Benjamin A. Anchill
                                                Benjamin A. Anchill (P70968)
                                                Assistant United States Attorney




                                           13
Case 2:20-cv-11358-MAG-APP ECF No. 41, PageID.231 Filed 05/10/21 Page 14 of 14




                         CERTIFICATION OF SERVICE

       I hereby certify that on May 10, 2021, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system, which will send notification

 of such filing to the ECF participants in this case.

                                                        s/Benjamin A. Anchill
                                                        BENJAMIN A. ANCHILL
                                                        Assistant U.S. Attorney




                                           14
